Exhibit 10.1
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

         
 
  X              
JOHN C. CAMPBELL,
       
 
  :    
Plaintiff,                    
       
 
  :   C.A. No. 5199-VCS
v.
       
 
  :    
THE TALBOTS, INC., AEON (U.S.A.), INC.,
       
BPW ACQUISITION CORP., PERELLA
  :    
WEINBERG PARTNERS LP, JOSEPH R.
       
PERELLA, GARY S. BARANCIK,
  :    
MICHAEL KRAMER, JOHN W. GLEESON,
       
TSUTOMU KAJITA, MOTOYA OKADA,
  :    
GARY M. PFEIFFER, YOSHIHIRO SANO,
       
TRUDY F. SULLIVAN, SUSAN M. SWAIN,
  :    
and ISAO TSURUTA,
       
 
  :    
Defendants.                    
       

STIPULATION
     The parties, by their undersigned counsel, hereby stipulate and agree as
follows:
     1. Plaintiff’s pending motion for a preliminary injunction is withdrawn,
without prejudice.
     2. In exchange for withdrawal of the motion for a preliminary injunction,
defendants agree that the following procedures will be implemented by The
Talbots, Inc. (“Talbots”) and shall remain in place until at least the 2013
Annual Meeting of Shareholders of Talbots, subject in all cases other than
(1) to the closing of the BPW merger and related transactions.
          a. The Talbots Board will not propose a certificate amendment to
implement a classified board.
          b. The Talbots Board will not propose a certificate amendment to
eliminate the right to act by consent or to require shareholder action by a
supermajority or unanimous written consent.

 



--------------------------------------------------------------------------------



 



          c. The Talbots bylaws will be amended to limit the number of directors
to ten, a majority of which shall be independent.
          d. All directors of Talbots will stand for election at the 2010 Annual
Meeting.
          e. The proxy statement for the 2010 Annual Meeting will contain
further reasonable disclosures concerning the BPW/AEON transaction, as agreed
upon with plaintiff, and incorporate by reference prior disclosures.
          f. The Nominating and Corporate Governance Committee of the Talbots
Board shall review prior to the 2010 Annual Meeting, whether directors and
committee chairmen shall be rotated among standing committees such as Audit,
Nominating and Corporate Governance and Compensation, and add or substitute on
these committees directors who are newly appointed or elected as the board
determines to be appropriate.
          g. The Talbots Board will maintain the separation between the
positions of Chairman of the Board and CEO, and will designate a lead director
(who shall be an independent director) to preside in the absence of the Chairman
of the Board.
          h. Directors of Talbots will be required to own Talbots stock at a
certain value.
          i. There shall be no option or warrant repricing or exchange under
Talbots’ equity incentive plans for employees and/or directors without
stockholder approval.
          j. Section 2.6 of the Talbots bylaws will be amended to provide a
majority of the entire board constitutes a quorum and will delete from
Section 2.7 the requirement for the affirmative vote of a majority of the entire
board for specified actions.
          k. Section 2.10 of the Talbots bylaws will be amended to require that
director stock options, restricted shares or units and other director equity
incentive compensation must be issued pursuant to a stockholder-approved plan.
          1. Talbots will send a Section 228 notice to stockholders
substantially in the form previously provided by plaintiff’s counsel.
     3. This Stipulation does not constitute dismissal, settlement or withdrawal
of any of plaintiff’s claims in the litigation.

2



--------------------------------------------------------------------------------



 



         
PRICKETT, JONES & ELLIOTT, P.A.
  SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP    
 
       
/s/ Paul A. Fioravanti, Jr.
 
Michael Hanrahan (DE Bar No. 941)
  /s/ Paul J. Lockwood
 
Thomas J. Allingham II (DE Bar No. 476)    
Elizabeth M. McGeever (DE Bar No. 2057)
  Paul J. Lockwood (DE Bar No. 3369)    
Paul A. Fioravanti, Jr. (DE Bar No. 3808)
  One Rodney Square    
Laina M. Herbert (DE Bar No. 4717)
  P.O. Box 636    
Kevin H. Davenport (DE Bar No. 5327)
1310 King Street
Wilmington, DE 19801
(302) 888-6500
  Wilmington, DE 19801
(302) 651-3000

Attorneys for Defendants    
 
  AEON (U.S.A.), Inc., Tsutomu Kajita, Motoya    
Attorneys for Plaintiff
  Okada, Yoshihiro Sano and Isao Tsuruta    
 
       
RICHARDS, LAYTON & FINGER
  PAUL, WEISS, RIFKIND, WHARTON & GARRISON, LLP    
 
       
/s/ Anne C. Foster
 
Anne C. Foster (DE Bar No. 2513)
  /s/ Stephen P. Lamb
 
Stephen P. Lamb (DE Bar No. 2053)    
One Rodney Square
  Brandywine Building    
Wilmington, DE 19801
  1000 N. West Street — Suite 1200    
(302) 651-7700

Attorneys for Defendant
Perella Weinberg Partners LP
  Wilmington, DE 19801
(302) 655-4410

Attorneys for Defendant
Trudy F. Sullivan    
 
       
POTTER, ANDERSON & CORROON, LLP
  ASHBY & GEDDES, P.A.    
 
       
/s/ Brian C. Ralston
 
Donald J. Wolfe, Jr. (DE Bar No. 285)
  /s/ Philip Trainer, Jr.
 
Philip Trainer, Jr. (DE Bar No. 2788)    
Brian C. Ralston (DE Bar No. 3770)
  500 Delaware Avenue    
Hercules Plaza - 6th Floor
  P.O. Box 1150    
P.O. Box 951
  Wilmington, DE 19899    
Wilmington, DE 19899
  (302) 654-18888    
(302) 984-6000
       
 
       
Attorneys for Defendants
  Attorney for Defendant    
John W. Gleeson, Gary M. Pfeiffer, and
  The Talbots, Inc.    
Susan M. Swain
       

3



--------------------------------------------------------------------------------



 



         
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       
 
       
/s/ Jon E. Abramczyk
 
Jon E. Abramczyk (DE Bar No. 2432)
       
1201 North Market Street
       
P.O. Box 1347
       
Wilmington, DE 19899
(302) 658-9200
       
 
       
Attorneys for Defendants
       
BPW Acquisition Corp., Joseph R. Perella,
       
Gary S. Barancik and Michael Kramer
       
 
       
DATED: March 6, 2010
       

4